Butler, C. J.
The case of Bartholomew v. Town of Harwinton is decisive of this.
In all their essential elements the cases are alike. In both the votes were passed in the fall of 1863, and both had express relation to the claimants. Potter was drafted and put in his substitute before the passage of the vote, and Bartholomew afterwards. Bartholomew also acted on the faith of the vote and Potter did not. But these differences are immaterial here. Both were within the purview of the votes, and the appropriation and promise were made by Canaan as well for Potter as for those who should be thereafter drafted, and the promises and appropriations in both cases, and without exception as made, were made obligatory and binding upon the towns in absolute terms by the statute of July, 1864. Whether *225Potter, not having acted on the faith of the vote, could have recovered if the language of the statute had not been absolute, is a question we need not consider.
The statute was eminently just. All or nearly all the towns, of the state passed such votes in the summer and fall of 1868,.. when the legislature was not in session, and when they were-without authority, but with the expectation that a validating; act would be passed when the legislature convened. Towns,, drafted men, and volunteers, all acted under such an expectation. The legislature did not validate directly, but authorized the towns to. confirm. Most of them did so; a few, including Harwinton and Canaan, did not. At their next, session the legislature, assuming as we may presume that towns which did not ratify their votes would repudiate their-action under them to the injury of those for whose benefit they were intended, passed the validating act in question. It is, as we have elsewhere said, broad in its terms, and embraces cases like this within its letter, and we must adhere-to the construction heretofore given it.
There is no error in the judgment.
In this opinion the other judges concurred; except Granger, J., who having tried the case in the court below did not, sit.